02/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: AF 17-0393


                                       AF 17-0393
                                                                  ORIGINAL
IN THE MATTER OF THE PRETRIAL                                     ORDER
SUPERVISION ADVISORY COMMITTEE




      The terms of the Honorable Ingrid Gustafson, the Honorable Alex Beal,
Representative Barry Usher, County Attorney Scott Twito, Sheriff Leo Dutton, the
Honorable Mike Salvagni (ret.), the Honorable Michael Moses, Senator Ryan Lynch, and
Executive Director Rhonda Schaffer expired February 1, 2022. The Court thanks each
member for their service to the Committee, to this Court, and to the people of Montana.
      IT IS HEREBY ORDERED that the Honorable Ingrid Gustafson, the Honorable
Alex Beal, Representative Barry Usher, County Attorney Scott Twito, Sheriff Leo Dutton,
the Honorable Mike Salvagni (ret.), the Honorable Michael Moses, Senator Ryan Lynch,
and Executive Director Rhonda Schaffer are reappointed to terms expiring February 1,
2024. Judge Salvagni shall serve as chair.
      The Clerk is directed to provide a copy of this Order to all members of the Pretrial
Supervision Advisory Co mittee, and Beth McLaughlin, Court Administrator.
      DATED thisl          day of February, 2022.


                                                              Chief Justice


                                                    j-44
          HLEJ
           FEB 1 5 2022
         Bowan Greenwood
       Clerk of Suprerne Court
          State of Montana
(


1ustices
 '1